37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Nathaniel J. MOTLEY, Plaintiff Appellant,v.UNITED STATES POSTAL SERVICE;  The Postmaster General of theUnited States, Defendants Appellees.
No. 93-1163.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided October 11, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Robert G. Doumar, District Judge;  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-91-89-NN)
Nathaniel J. Motley, appellant pro se.
Robert Andrew German, United States Postal Service, Washington, D.C., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's orders granting partial summary judgment to Defendant and dismissing the remainder of his claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Motley v. United States Postal Service, (E.D. Va.  May 22, 1992;  Jan. 4, 1993;  Jan. 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED